Citation Nr: 9908656	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  96-46 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for left calf and left 
knee disorders.

2.  Entitlement to a rating in excess of 10 percent for left 
leg varicose veins.


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran had over 20 years of active service, including 
from December 1978 to September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In November 1997 the RO granted entitlement to an increased, 
10 percent, disability rating for left leg varicose veins.  
The Board notes that a higher schedular evaluation for this 
disability is possible; therefore, the issue of entitlement 
to rating in excess of 10 percent is properly before the 
Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a rating in excess of 10 percent 
for left leg varicose veins is addressed in a remand order at 
the end of this decision.


FINDING OF FACT

The veteran has not provided competent medical evidence 
demonstrating present left calf and left knee disabilities 
due to injuries or disease incurred in, or aggravated by, 
active service.


CONCLUSION OF LAW

The veteran has not submitted evidence of well-grounded 
claims for service connection for left calf and left knee 
disorders.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  

In this case, service medical records show that the veteran 
complained of left calf weakness and chronic left knee pain.  
He reported a history of prior knee injuries.  Diagnoses 
included possible degenerative joint disease, possible left 
lateral ligament strain, patella plica and mild retro 
patellar pain syndrome.  X-ray examination in December 1994 
found normal knees.  The veteran's April 1995 retirement 
examination revealed a normal clinical evaluation of the 
lower extremities.  

VA examination in November 1995 included diagnoses of a 
history of left knee injury, with pain, without sufficient 
clinical evidence to warrant a diagnosis of an acute or 
chronic disorder or residual thereof, and a history of left 
calf numbness, without sufficient clinical evidence to 
warrant a diagnosis of an acute or chronic disorder or 
residual thereof.  The examiner noted the range of motion of 
the knees was from 0 to 140 degrees, that the ligaments were 
stable and that strength was normal.  X-rays of the left knee 
revealed normal findings.  There was no evidence of 
tenderness upon patellofemoral compression.  The anterior 
drawer sign was negative.  The examiner also noted the 
veteran's carriage, posture and gait were normal.

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates present left calf and left knee disabilities due 
to injuries or disease incurred in, or aggravated by, active 
service.  The Board notes that a valid claim requires proof 
of a present disability.  See Brammer v. Brown, 3 Vet. App. 
at 225.  

The only evidence of present left calf and left knee 
disabilities is the veteran's own opinion.  While he is 
competent to testify as to symptoms he experiences, he is not 
competent to provide a medical opinion because this requires 
specialized medical knowledge.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  

Consequently, the Board finds the veteran has not submitted 
evidence of well-grounded claims for service connection for 
left calf and left knee disorders.  See 38 U.S.C.A. 
§ 5107(a).

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground these service connection claims.  McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 
341, 344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).


ORDER

Entitlement to service connection for left calf and left knee 
disorders is denied.


REMAND

The record reflects that the veteran's service-connected left 
leg varicose veins disorder is presently rated 10 percent 
disabling under the provisions of 38 C.F.R. § 4.104, 
Diagnostic Code 7120.  The Board notes that the Schedule for 
Rating Disabilities has been revised with respect to the 
regulations applicable to cardiovascular system disabilities.  
This change became effective January 12, 1998.  62 Fed.Reg. 
65207 (Dec. 11, 1997) (codified at 38 C.F.R. § 4.104).  

The Court has held that where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).

The fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded to the RO for the following 
development:

1.  The veteran should be allowed to 
submit additional evidence in support of 
his claim for a higher rating for left 
leg varicose veins.  All information 
received should be associated with the 
claims file.

2.  The RO should obtain any medical 
treatment records pertinent to the issue 
on appeal, which are not already included 
in the claims file.  The veteran should 
be asked to provide the necessary consent 
forms for release of any private medical 
records.

3.  The veteran should be afforded a VA 
medical examination to determine the 
present nature and severity of his 
service-connected left leg varicose veins 
disorder.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
examination.  The examiner should comment 
on the size of any varicosity, the 
location (which extremity and whether 
located above and/or below the knee) and 
the presence or absence of marked 
distortion, sacculation, persistent 
edema, persistent or intermittent 
ulceration, stasis pigmentation, eczema, 
or subcutaneous induration.  The 
examination should include any tests or 
studies deemed necessary by the examiner 
for an accurate assessment.  

4.  Thereafter, the RO should re-
adjudicate the issue of entitlement to a 
rating in excess of 10 percent, 
considering the former and revised rating 
criteria and applying the version most 
favorable to the claimant.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examinations may 
result in the denial of the claim.  38 C.F.R. § 3.655 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals




 
- 6 -


- 1 -


